PER CURIAM.
Edward Lane petitioned the Circuit Court for Leon County for a writ of mandamus, contending that he is entitled to overcrowding credits in accordance with Gomez v. Singletary, 733 So.2d 499 (Fla.1998). The petition was denied for failure to exhaust administrative remedies.
Mr. Lane timely filed a petition for writ of certiorari with this court to review the above-described order and we have jurisdiction. Sheley v. Florida Parole Commission, 720 So.2d 216 (Fla.1998). In response to an order to show cause, the Department of Corrections moves for a remand to the circuit court for further proceedings. It notes that the circuit court based its holding on petitioner’s failure to obtain a response to his secretarial-level grievance appeal but admits the secretary’s office did not timely respond to the appeal and, pursuant to Florida Administrative Code Rules 33-103.011(3) and (4), petitioner was entitled to seek judicial remedies without waiting for a response.
Petitioner moves this court to expedite this proceeding.
We grant petitioner’s motion to expedite and elect to treat respondent’s motion for remand as a confession of error. We accordingly grant the petition for writ of certiorari, quash the circuit court’s order denying mandamus, and remand for consideration of the mandamus petition on its merits.
PETITION GRANTED.
ALLEN, LAWRENCE and BENTON, JJ., concur.